 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDPackerlandPackingCompany,Inc.andAmalgamatedMeatCuttersandButcherWorkmenofNorthAmerica,AFL-CIO,Petitioner.Case 30-RC-1079February24, 1970DECISION ON REVIEW, AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn September 15, 1969, the Regional Director forRegion 30 issued his Decision and Direction ofElection in the above-entitled proceeding, in whichhe found that the existing contract between theEmployerandtheIntervenor,IndependentEmployees Union of Packerland Packing, was apremature extension of their antecedent contract andtherefore inoperative as a bar because the petitionwas timely filed with respect to the antecedentcontract's termination date.Thereafter, pursuant to National Labor RelationsBoard Rules and Regulations, the Employer filed atimely request for review, contending that in findingits existing contract to be a premature extension, theRegional Director departed from Board precedent.The Petitioner filed opposition to the request forreview.By telegraphic Order dated December 9, 1969, theNational Labor Relations Board granted the requestfor review. Thereafter the Petitioner filed a brief onreview.Pursui nt to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has considered the entire record in thiscase, including the Petitioner's brief on review, andfindsthatnoquestionexistsconcerning therepresentation of employees of the Employer withinthemeaning of Section 9(c)(1) and Section 2(6) and(7) of the Act, for the following reasons:The Employer is engaged in meat packing. In1962 the Employer recognized the Intervenor as therepresentativeofproductionandmaintenanceemployees, including truckdrivers, at its Green Bay,Wisconsin plant and negotiated with it a contractcovering such employees for a 3-year term, effectiveSeptember 1, 1963, to September 1, 1966. OnJanuary 18, 1965, the Petitioner filed a petition inCase 30-RC-177 contending that the Intervenor wasdefunctor that a schism existed removing thecontract as a bar to an immediate election. After ahearing, the Regional Director issued a Decision andOrder in which he rejected the Petitioner'scontentions and dismissed the petition. Thereafter,onMay 20, 1966, more than 90 days before theexpiration date of the 1963 contract, the Intervenorand the Employer executed a 3-year contract,effective from September 1, 1966, when the 1963contract was due to expire, to September 1, 1969.However, on June 6, 1966, the Petitioner filed atimely petition in Case 30-RC-474 and the partiesentered into a consent election agreement. The firstelectionheldpursuant thereto was set aside, asecond election was held, and the Regional DirectoronMarch 29, 1967, certified the Intervenor as therepresentative of the employees involved.Subsequent to its certification the Intervenor andthe Employer entered into negotiations and on May1,1967, executed a new 3-year contract effectiveJune 1, 1967, to June 1, 1970. It is this contractwhich they urge as a bar to the instant petition filedJune 9, 1969.The Petitioner contends that the existing contractmay not operate as a bar herein on the alternativegrounds (1) that it is a premature extension of theantecedent contract, (2) that the Intervenor isdefunct and (3) that a schism exists within theIntervenor affecting the contract unit. The RegionalDirector found merit in the first ground and madeno ruling on grounds (2) and (3).The Employer, in its request for rev.iew, contendsthat its current contract, having been negotiatedduring the Intervenor's certification year, is notsubject to the premature extension doctrine. We findmerit in this contention. Here, in our judgment, thecontractual parties were entitled to replace theirexisting agreement, which was negotiated before theinitiationof the proceeding which resulted in theIntervenor's certification, with a new agreement fora term of reasonable duration during which theincumbent would be free from a challenge to itsrepresentative status.'We turn then to the other grounds advanced bythe Petitioner for removing the current agreement asa bar, to wit, that the Intervenor is defunct or that aschism exists within it affecting the contract unit.The record indicates that in early 1969, afternegotiations were initiated by the Intervenor for amid-term modification of the existing contract, thePetitioner resumed its organizational efforts amongtheEmployer's employees.' InMarch 1969, theIntervenor's 7-member executive board met withagents of the Petitioner, and all but the president,Roger Pemberton, signed authorization cards for thePetitioner. The next day Pemberton notified the sixother executive board members by letter that byjoiningthePetitionertheyhad revoked theirIn itsbrief on review, the Petitionerargues,in effect, that because theEmployer,in the light of the provisions of Section8(d) of the Act, may nothavebeencompelled to negotiate the current agreement with theIntervenor,the fact that it voluntarily did so should not render the newcontract immune from the premature extension doctrineWe reject thisargument as webelievethatwherean employer,in a situation like thathere present,agrees to negotiate a new contract witha newly certifiedincumbent union,such union is entitled to the same certification benefitswhich a union with no preexisting contractual relationshipwould enjoy'At the time of the Intervenor'scertificationas representative of theEmployer'semployees, it was also certifiedinCase 30-RC-473 asrepresentative of a unitof approximately 25 productionand maintenanceemployees of A Frankenthal &Son, a concern which processed hidesobtained from the Employer181 NLRB No. 48 PACKERLAND PACKING COMPANY285memberships in the Intervenor, and were removedas officers and members of the executive board, andhe appointed other employees to serve as officersand executive board members. Thereafter bothfactionshave claimed to be the leaders of theIntervenor and the issue is the subject of pendinglitigation in a state court.InApril 1969, pursuant to notice, presidentPemberton caused a vote by secret ballot to beconducted among the employees of the Employerand of A. Frankenthal & Son. As stated on thenotice of election, the issue was: "Do you want[Pemberton and his newly appointed executiveboard]asyour IndependentUnion executivecommittee, and do you want to accept the proposalofmanagement, for which we negotiated, andadditional negotiation formore." (sic) The ballotprovided for but a single answer to both questions.The employees voted "no" by a margin of about180to90.NeverthelessPembertonandhisappointeeshave continued as the Intervenor'sexecutive board, have negotiated new contracts withtheEmployer for its truckdrivers and with theFrankenthal concern for all its employees, and haveprocessed grievances. The Intervenor continues toreceive checked off dues and has money in itstreasury.At the hearing, a lawyer appeared onbehalf of the Pemberton group and Pembertonstated that the Intervenor stood ready, willing andable to administer the existing contract.In contrast, the former members of the executiveboard who became members of the Petitioner haveheld a number of employee meetings purporting tobemeetings of the Intervenor, in which they havevoted,inter alia,to oust Pemberton and to affiliatewith the Petitioner. The former members of theexecutiveboardhaveattemptedtoprocessgrievances in the name of the Intervenor, but theEmployer has refused to deal with this rival faction.Leaders of the rival faction appeared at the hearingand claimed to be the successor of the Intervenor.In the circumstances above outlined and upon theentire record, it is clear that the Intervenor is notdefunct, and we are not satisfied that a schism existswithin the Intervenor creating confusion as to theidentity of the bargaining representative under theexistingcontract.3 Accordingly, we find theexistingcontract to be a bar and we shall dismiss thepetition.ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.'SeeHershey Chocolate Corporation,121NLRB 901